Citation Nr: 0639870	
Decision Date: 12/27/06    Archive Date: 01/05/07

DOCKET NO.  02-07 035A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a sinus condition.

2.  Entitlement to service connection for emphysema.

3.  Entitlement to service connection for arthritis.

4.  Entitlement to service connection for residuals of a 
fractured vertebrae at T-6.

5.  Entitlement to service connection for a right hip 
disorder.

6.  Entitlement to service connection for hearing loss.

7.  Entitlement to service connection for tinnitus.

8.  Entitlement to an initial compensable disability rating 
for a scar on the left thigh due to a bayonet wound.

9.  Whether a March 1995 rating decision that denied service 
connection for a right foot and ankle disability should be 
revised on the basis of clear and unmistakable error (CUE).

10.  Entitlement to a waiver of recovery of an overpayment of 
Department of Veterans Affairs compensation benefits in the 
amount of $1,802.00.


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from May 1950 to June 1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
which adjudicated the issues on appeal.

In August 1999, the RO granted the veteran's claim of 
entitlement to nonservice-connected pension benefits, 
effective February 16, 1999.  The veteran filed a notice of 
disagreement with respect to the effective date of that 
award.  After the RO issued a Statement of the Case, however, 
the veteran submitted a statement in April 2001 indicating 
that he wished to withdraw his appeal concerning the 
effective date of that award.  Therefore, that issue is no 
longer on appeal.  38 C.F.R. § 20.204 (2006).

The veteran was twice requested that he be scheduled for a 
hearing before Veterans Law Judge.  However, the veteran 
withdrew his first hearing request in a statement submitted 
in April 2001 and his second hearing request in a statement 
submitted in April 2004.  Therefore, his hearing request is 
withdrawn.

The issues of entitlement to service connection hearing loss 
and tinnitus will be addressed in the REMAND portion of the 
decision below and are remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's disabilities involving a sinus condition, 
emphysema, arthritis, and residuals of a fractured vertebrae 
at T-6 were first diagnosed many years after service and have 
not been medically linked to service from May 1950 to June 
1953.  

2.  The veteran does not have a right hip disorder associated 
with service.

3.  The veteran has a nontender, superficial 3 mm scar on his 
left anterior thigh, which causes no limitation of function 
of the left lower extremity.

4.  An unappealed March 1995 rating decision that denied 
service connection for a right foot and ankle disability was 
based on the record and the law which existed at the time and 
did not involve undebatable error.

5.  The record contains no evidence of fraud, 
misrepresentation, or bad faith on the part of the veteran in 
the creation of an overpayment of VA benefits in the amount 
of $1,802.00.

6.  Recovery of the $1,802.00 overpayment from the veteran 
would not be against equity and good conscience.


CONCLUSIONS OF LAW

1.  Disabilities involving a sinus condition, emphysema, 
arthritis, residuals of a fractured vertebrae at T-6, and a 
right hip disorder were not incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West Supp. 2005); 38 C.F.R. § 
3.303 (2006).

2.  The criteria for an initial compensable disability rating 
for a residual scar on the left thigh due to a bayonet wound 
have not been met.  38 U.S.C.A. § 1155 (West Supp. 2005); 38 
C.F.R. §§ 4.1-4.14 (2006); 4.118, Code 7804 (as in effect 
before August 30, 2002); 38 C.F.R. § 4.118, Codes 7801, 7804 
(as in effect on and after August 30, 2002).

3.  The March 1995 rating decision that denied service 
connection for a right foot and ankle disability does not 
contain clear and unmistakable error.  38 C.F.R.          § 
3.105 (2006).

4.  The requirements for a waiver of recovery of an 
overpayment of VA compensation benefits in the amount of 
$1,802.00 have not been met.  38 U.S.C.A. § 5302 (West Supp. 
2005); 38 C.F.R. §§ 1.962, 1.965 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection Claims

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 
Certain chronic diseases, including arthritis and 
sensorineural hearing loss, may be presumed to have been 
incurred in or aggravated by service if manifest to a 
compensable degree within one year of discharge from service.  
See 38 U.S.C.A.  §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309.

In general, service connection requires (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The veteran claims that he has a sinus condition, emphysema, 
arthritis, residuals of a fractured vertebrae at T-6, and a 
right hip disorder, each of which he contends was incurred in 
service.  

The veteran's service medical records have been destroyed and 
are no longer available.  Therefore, the Board has a 
heightened obligation to provide an explanation of reasons 
and bases for its findings, and consider the benefit-of-the-
doubt rule under 38 U.S.C.A. § 5107(b).  See O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  However, even with 
consideration of the benefit-of-the-doubt rule, the Board 
emphasizes that there is no medical evidence of a nexus or 
relationship between the claimed disabilities and service.  

With respect to the veteran's sinus condition and emphysema, 
the Board notes that VA outpatient treatment records show 
that rhinorrhea, rhinitis medicamentosa, and emphysema were 
first diagnosed 2000, approximately 47 years after the 
veteran's separation from active duty.  This 47-year period 
between the veteran's separation from active duty and his 
first complaints involving sinus and respiratory problems 
provides highly probative evidence against the veteran's 
claim that these conditions are related to service.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (ruling that 
a prolonged period without medical complaint can be 
considered, along with other factors, as evidence of whether 
an injury or a disease was incurred in service which resulted 
in any chronic or persistent disability).

The Board also notes that none of these post-service records 
includes a medical opinion relating any of these conditions 
to service.  In short, the post-service medical evidence 
provides highly probative evidence against the veteran's 
claims for service connection for a sinus condition and 
emphysema.

Indeed, several VA clinicians have suggested that the 
veteran's sinus and respiratory problems may be due to his 
extensive history of smoking.  Although not raised by the 
veteran, the Board has considered the possible argument that 
these conditions are due to cigarette smoking that began in 
service or that he became nicotine dependent in service.  
However, legislation was enacted prohibiting service 
connection for a death or disability on the basis that it 
resulted from an injury or disease attributable to the use of 
tobacco products by a claimant during the claimant's military 
service under 38 U.S.C.A. § 1103.  Section 1103 applies to 
claims filed after June 9, 1998.  Since the appellant filed 
his claim after June 1998, service connection for a sinus 
condition and emphysema based on the use of tobacco products 
is precluded.

With respect to the veteran's claim for service connection 
for arthritis, there is no medical evidence of arthritis 
until many years after service.  The record shows that a 
January 1995 VA examination report includes diagnoses of 
possible degenerative joint disease of the left shoulder.  A 
March 1999 VA examination report also includes a diagnosis of 
degenerative disc disease and degenerative joint disease of 
the cervical spine.  However, neither report includes a 
medical opinion linking either disorder to service.  

Since arthritis involving the veteran's left shoulder and 
cervical spine was first diagnosed over 40 years after his 
separation from active duty, with no medical opinion relating 
either disorder to service, the Board finds that the post-
service medical evidence provides highly probative evidence 
against the claim of entitlement to service connection for 
arthritis.  See Maxson, 230 F.3d at 1335.

Next, there is also no medical evidence indicating that the 
veteran fractured his T-6 vertebrae while on active duty.  In 
fact, when examined by VA in March 1995, the veteran reported 
that he fractured his spine in 1973 (20 years after service) 
after falling off a roof.  Such a statement provides factual 
evidence against this claim. 

The Board also reviewed the May 1999 VA examination report as 
well as numerous VA outpatient treatment records, none of 
which indicates that the veteran fractured his spine in 
service.  Thus, the post-service medical evidence provides 
highly probative evidence against the veteran's claim.  

Lastly, the veteran claims that he has a right hip disorder 
as a result of service.  The Board reviewed VA examination 
reports dated in January 1995, May 1999, and October 2003, as 
well as VA outpatient treatment records, none of which 
includes a diagnosis pertaining to a right hip disorder.  
Since the veteran does not have a right hip disorder, his 
claim must be denied.  See Degmetich v. Brown, 8 Vet. App. 
208 (1995); 104 F.3d 1328, 1332 (1997) (holding that 
compensation may only be awarded to an applicant who has a 
disability existing on the date of the application, and not 
for a past disability); Sanchez-Benitez v. West, 13 Vet. App. 
282, 285 (1999) (holding that pain alone, without a diagnosed 
or identifiable underlying malady or condition, does not in 
and of itself constitute a disability for which service 
connection may be granted); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992) (in the absence of proof of the presently 
claimed disability, there can be no valid claim).  Even if 
the veteran did have such a disorder at this time, the 
evidence clearly indicates a disorder not related to service 
more than 50 years ago. 

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claims of entitlement to 
service connection for a sinus condition, emphysema, 
arthritis, residuals of a fractured vertebrae at T-6, and a 
right hip disorder.  Despite the veteran's statements that 
each of these claims conditions is related to service, as a 
layperson without medical expertise or training, his 
statements alone are insufficient to prove his claims.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992) (laypersons are 
not competent to render medical opinions).  

In reaching this decision, the Board has carefully considered 
the doctrine of reasonable doubt.  However, the Board 
emphasizes that each of the claimed conditions was first 
diagnosed over 40 years after the veteran's separation from 
active duty, and that there is no medical evidence of a 
current disability involving the veteran's right hip.  Hence, 
as the preponderance of the evidence is clearly against the 
veteran's claims, the doctrine of reasonable doubt is not for 
application.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49, 53-56 (1990), and the appeal is denied.

VII.  Increased Rating for a Scar on the Left Thigh

The veteran reported that a bayonet scraped his left thigh 
while fending off a gorilla soldier in Korea.  Current 
medical evidence also shows a small scar on the veteran's 
left anterior thigh.  Unfortunately, the veteran's service 
medical records are not available to confirm this injury.  
Nevertheless, the RO issued a March 2004 rating decision in 
which it resolved all reasonable doubt in the veteran's favor 
and granted service connection for a scar on the left thigh 
due to a bayonet wound.  The RO assigned a noncompensable 
(zero percent) disability rating, effective April 2001.  

The veteran appealed that decision with respect to the 
initial noncompensable rating.  Therefore, separate ratings 
may be assigned for separate periods of time based on the 
facts found, a practice known as "staging", with equal 
consideration for the entire body of evidence.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

Disability ratings are determined by the application of the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

At the time he filed his claim, a 10 percent rating was 
assigned for scars that were superficial, tender and painful 
on objective demonstration.  38 C.F.R. § 4.118, DC 7804 
(prior to August 30, 2002).  Other scars were to be rated on 
the limitation of the part affected.  38 C.F.R. § 4.118, DC 
7805 (prior to August 30, 2002).  

The Board must also consider new regulations for rating 
scars, which became effective on August 30, 2002, during the 
pendency of this appeal.  See 67 Fed. Reg. 49590-49599 (July 
31, 2002).  Under the revised criteria, a 10 percent rating 
is provided for scars, other than the head face, or neck, 
that are deep or that cause limited motion in an area or 
areas exceeding 6 square inches (39 square centimeters).  See 
38 C.F.R. § 4.118, DC 7801 (2006).  The Board is required to 
consider the claim in light of both the former and revised 
schedular rating criteria to determine whether an increased 
rating for the veteran's skin condition is warranted.  See 
VAOPGCPREC 3-00.  See 38 U.S.C.A. § 5110(g).  

In this case, no distinct symptomatology from the veteran's 
scar has been identified.  Two VA examination reports 
illustrate this point.  A May 1999 VA examination report 
notes a 3 cm x 3 cm scar on the veteran's left anterior upper 
thigh, with no tissue loss or muscle movement.  Indeed, the 
veteran indicated that the bayonet merely scrapped his left 
thigh and did not result in any bleeding.  An October 2003 VA 
examination report notes that the scar was only 3 mm, and was 
described as very superficial and nontender to palpation.  
The diagnostic impression was "status post injury to the 
left thigh muscle, noted with no residual deficits."  The 
examiner also noted that the veteran's complaints of thigh 
pain are not related to his bayonet injury.  The examiner 
then indicated that X-rays should be performed to rule out 
retained metal fragments.  However, the veteran left before 
X-rays could be performed.  

These findings clearly show that the veteran's scar is 
significantly less than 39 square centimeters, thereby 
precluding a 10 percent rating under DC 7801.  The scar was 
also described as very superficial and nontender to 
palpation.  Lastly, there is no indication that the scar 
causes limitation of the left lower extremity.  In short, 
since no evidence indicates that the veteran's scar is 
painful or tender, causes limitation of motion, or involves 
an area greater than 39 square cm, a compensable rating is 
not warranted under applicable rating criteria.  The Board 
finds that the medical record provides extensive evidence 
against this claim.  

In reaching this decision, the Board also finds that the 
rating criteria pertaining to muscle injuries does not apply.  
There is simply no medical evidence that the veteran's 
bayonet wound involved any injury to the underlying muscles, 
which is consistent with the veteran's own statement that the 
wound did not result in any bleeding.  See 38 C.F.R. § 4.73 
(2006).

The Board thus concludes that the preponderance of the 
evidence is against the veteran's claim of entitlement to an 
initial compensable rating for his scar on the left thigh due 
to a bayonet wound.  Accordingly, the appeal is denied.

III.  Whether a March 1995 Rating Decision that 
Denied Service Connection for a Right Foot and 
Ankle Disability Contains CUE

In December 1994, the veteran filed a claim for service 
connection for a right ankle disability.  In a rating 
decision dated in March 1995, the RO denied service 
connection for a right foot and/or ankle disability.  That 
decision was not appealed and became final.  See 38 U.S.C.A § 
7105(d) (West Supp. 2005).  However, the veteran now claims 
that the March 1995 decision should be revised on the basis 
of CUE.  See 38 U.S.C.A. §§ 5108, 5109A (West Supp. 2005); 38 
C.F.R. §§ 3.104, 3.105, 3.156(a) (2006).

Pursuant to 38 C.F.R. § 3.104(a) (2006), "[a] decision of a 
duly constituted rating agency . . . shall be final and 
binding . . . based on evidence on file at the time and shall 
not be subject to revision on the same factual basis."  See 
also 38 U.S.C.A. § 5108.  An exception to this rule is when 
the VA has made a clear and unmistakable error in its 
decision pursuant to 38 C.F.R. § 3.105.  See also 38 U.S.C.A. 
§ 210(c), 7103 (West Supp. 2005). 

Under 38 C.F.R. § 3.105(a), a prior decision must be reversed 
or amended "[w]here evidence establishes [CUE]."  The Court 
defines a determination of CUE in a prior adjudication to 
mean that:  (1) "[e]ither the correct facts, as they were 
known at the time, were not before the adjudicator or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied," (2) the error must be "undebatable" 
and of the sort "which, had it not been made, would have 
manifestly changed the outcome at the time it was made," and 
(3) a determination that there was [CUE] must be based on the 
record and the law that existed at the time of the prior ... 
decision."  Russell v. Principi, 3 Vet. App. 310, 313-14 
(1992) (emphasis added).  

"In order for there to be a valid claim of [CUE], . . . [t]he 
claimant, in short, must assert more than a disagreement as 
to how the facts were weighed or evaluated." Id.; see also 
Eddy v. Brown, 9 Vet. App. 52, 54 (1996).  An asserted 
failure to evaluate and interpret correctly the evidence is 
not clear and unmistakable error.  See Id.; Damrel v. Brown, 
6 Vet. App. 242, 245-246 (1994). "[I]t is a very specific 
and rare kind of 'error.'  It is the kind of error, of fact 
or of law, that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.  Thus, even where the premise of 
error is accepted, if it is not absolutely clear that a 
different result would have ensued, the error complained of 
cannot be, ipso facto, [CUE]."  Fugo v. Brown, 6 Vet. App. 
40, 43-44 (1993) (emphasis in the original).  The failure to 
fulfill the duty to assist cannot constitute CUE.  See 
Crippen v. Brown, 9 Vet. App. 412, 424 (1996); Caffrey v. 
Brown, 6 Vet. App. 377 (1994).  

The record to be reviewed for CUE must be based on the record 
and the law that existed at the time of the March 1995 rating 
decision.  38 C.F.R. § 3.105.  At the time of that decision, 
VA law and regulation provided that service connection may be 
granted for a disability resulting from a disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 1995); 38 C.F.R. § 3.303(a) (1995).

The only medical evidence of record at the time of the March 
1995 rating decision was the January 1995 VA examination 
report.  At that time, the veteran reported that he injured 
his right ankle and was diagnosed with a "chipped bone" 
while stationed in Korea in 1962.  It was pointed out in the 
March 1995 rating decision that the veteran probably meant 
1952, since he was not in the military in 1962.  X-rays of 
the right ankle revealed a calcaneal spur.  The diagnosis 
was" right ankle degenerative joint disease secondary to 
trauma, status post fracture."

After reviewing this examination report, the RO in March 1995 
denied the veteran's claim of entitlement to service 
connection for a right foot and ankle disability on the basis 
there was no evidence showing that his right ankle disability 
was incurred in or aggravated by service.  

The veteran now alleges that the RO committed CUE in March 
1995 by failing to adequately consider the doctrine of 
reasonable doubt.  See 38 C.F.R. §§ 3.102, 4.3, and 4.7.  In 
determining whether there is CUE, however, the failure to 
properly consider or apply the doctrine of reasonable doubt 
can never constitute CUE.  See 38 U.S.C.A.  § 20.1411(a); see 
also Yates v. West, 213 F.3d 1372 (2000).

The veteran also appears to be disagreeing with how the 
evidence was evaluated by the RO in March 1995, which also 
can never form the basis of a finding of CUE.  The Court has 
held that, "In order for there to be a valid claim of [CUE], 
. . . [t]he claimant, in short, must assert more than a 
disagreement as to how the facts were weighed or evaluated."  
Russell, 3 Vet. App. at 313-14; see also Eddy, 9 Vet. App. at 
54.  In other words, since a right foot or ankle disability 
was not identified until January 1995, over 40 years after 
his separation from active duty, the veteran is unable to 
point to any undebatable error "which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made."  Russell, 3 Vet. App. at 313-14.

Accordingly, the Board finds that the March 1995 rating 
decision was in accordance with acceptable rating judgment.  
In other words, it was not shown in March 1995 that the 
evidence compelled a finding that the veteran had a right 
foot or ankle disability that was incurred in service.  
Hence, the appeal is denied. 

IV.  Waiver of Recovery of an Overpayment of VA 
Compensation Benefits in the Amount of 
$1,802.00

In August 1999, the RO awarded the veteran VA pension 
benefits based on nonservice-connected disabilities, 
effective February 1999.  At that time, the veteran was also 
receiving Social Security Administration (SSA) benefits.  
Unfortunately, an overpayment in the amount of $1,802.00 was 
created after the veteran failed to notify VA that his SSA 
benefits had increased beginning on March 1, 1999.  The 
veteran now requests a waiver of recovery of that 
overpayment. 

The Board finds that there is no indication of any fraud, 
misrepresentation, or bad faith on the part of the veteran in 
the creation of the overpayment.  As such, there is no 
statutory or regulatory bar to the consideration of the 
waiver request.  38 U.S.C.A. § 5302(c); 38 C.F.R. § 1.965(b) 
("[t]he recovery of any payment or the collection of any 
indebtedness (or any interest thereon) may not be waived 
under this section if, in the Secretary's opinion, there 
exists in connection with the claim for such waiver an 
indication of fraud, misrepresentation or bad faith on the 
part of the person or persons having an interest in obtaining 
a waiver of recovery or collection of such indebtedness. . . 
. ")

As such, the remaining question is whether a recovery of the 
overpayment would be against equity and good conscience.  In 
applying the "equity and good conscience" standard, the 
factors to be considered are listed in 38 C.F.R. § 
1.965(a)(1)-(6), and include fault of the debtor, balancing 
of faults, undue hardship, defeat the purpose of the benefit 
program, unjust enrichment, and changing position to one's 
detriment.  

In considering these standards, the Board finds that the 
veteran was solely at fault in the creation of the 
overpayment, as the veteran was receiving more income from 
SSA than he had initially reported.  The veteran initially 
reported the following income from SSA: $709.00 as of March 
1, 1999; $718.00 as of January 1, 2000; and $752.00 as of 
February 1, 2000.  The veteran was also awarded a continuous 
allowance for unreimbursed medical expenses of $1,932.00, 
which permitted a greater amount of pension benefits to be 
paid by reducing the amount of countable income.  

However, information from SSA revealed that the veteran was 
actually receiving greater benefits.  These amounts included:  
$739.00 effective March 1, 1999; $757.00 effective December 
1, 1999; and $783.00 effective December 1, 2000.  The veteran 
also received a $90.00 retroactive payment from SSA in July 
2000.  Unfortunately, the veteran did not notify VA of this 
increase, as fully explained to him in an August 1999 letter.  
In that letter, the RO notified the veteran that he should 
"[t]ell us right away if any one of the following happens: 
your family income changes . . ."  In light of these 
findings, the Board concludes that the veteran was solely at 
fault in the creation of the overpayment in the amount of 
$1,802.00.  

There is also an element of unjust enrichment, albeit 
minimal, in the veteran's receipt and retention of VA 
benefits to which he was not entitled to receive.  With 
respect to financial hardship, the Board finds that the 
veteran's monthly income exceeds his monthly expenses and 
that the overpayment can be recovered by monthly 
installments.  In short, the amount of the debt, $1,802.00, 
as well as the method of recovery, is not significant in 
light of the veteran's financial situation, thereby 
precluding a finding of undue hardship.  Lastly, there is no 
evidence that the veteran changed his position to his own 
detriment based on the overpayment of $1,802.00. 

The Board concludes that the preponderance of the evidence is 
against a finding that the recovery of the overpayment in the 
amount of $1,802.00 would be against equity and good 
conscience.  Accordingly, the veteran's request for a waiver 
of recovery of an overpayment in the amount of $1,802.00 is 
denied.

V.  Veterans Claims Assistance Act of 2000

The Board notes that VA has fully complied with the duty-to-
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 197 
(2002).  In particular, various letters by the RO (1) 
informed the veteran about the information and evidence not 
of record that is necessary to substantiate his claims; (2) 
informed him about the information and evidence that VA will 
seek to provide; (3) informed him about the information and 
evidence he is expected to provide; and (4) requested him to 
provide any evidence in his possession that pertains to the 
claims, or something to the effect that the claimant should 
"give us everything you've got pertaining to your claims."  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that VA has fully complied with the Court's 
holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which states that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  

The Board notes that proper notice was not sent prior to the 
initial adjudication of each of his claims.  However, the 
timing of the subsequently issued letters is not prejudicial 
to the veteran, as he was provided adequate notice before the 
claims were readjudicated by various rating actions.  See 
Prickett v. Nicholson, No. 04-0140 (U.S. Vet. App. Sept. 11, 
2006) (holding that as long as a determination was made 
following the notice letter, there was no need to draw a 
distinction as to whether an adjudicatory decision was issued 
in a rating decision or a statement of the case).

The Board finds that any deficiency in the notice to the 
veteran or the timing of these notices is harmless error.  
See Overton v. Nicholson, 20 Vet.App. 427, 435 (2006) 
(finding that the Board erred by relying on various post-
decisional documents to conclude that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Court found that the evidence established that the veteran 
was afforded a meaningful opportunity to participate in the 
adjudication of his claims, and found that the error was 
harmless, as the Board has done in this case.)  

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issues on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The RO obtained all relevant medical 
records identified by the veteran and his representative.  
The Board notes that the veteran's service medical records 
are not available.  However, it appears that the RO searched 
alternative sources in an attempt to assist the veteran prove 
his service-connection claims.  Moore v. Derwinski, 1 Vet. 
App. 401 (1991) (holding that the heightened duty to assist a 
veteran in developing facts pertaining to his claim in a case 
in which service medical records are presumed destroyed 
includes the obligation to search for alternative medical 
records).  

The veteran has been afforded two VA examinations to 
determine the nature and severity of his service-connected 
scar, both of which appear adequate for rating purposes.  The 
Board also finds that a VA examination is not necessary to 
determine whether his claimed disabilities involving a sinus 
condition, emphysema, arthritis, and residuals of a fractured 
vertebrae at T-6 are related to service.  As already 
discussed, these conditions were first diagnosed over 40 
years after service, which warrants the conclusion that a 
remand for an examination or a medical opinion is not 
necessary to decide these claims.  See 38 C.F.R. 
§ 3.159(c)(4).  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006); see also 38 U.S.C.A. § 5103A.  The Board also points 
out that an examiner could do no more than review the 
evidence and note the veteran's history, which would not 
constitute medical nexus evidence given the facts of this 
case.  See Leshore, 8 Vet. App. at 409.  Accordingly, the 
Board finds that no further action is necessary to meet the 
requirements of the VCAA.



ORDER

Service connection for a sinus condition, emphysema, 
arthritis, residuals of a fractured vertebrae at T-6, a right 
hip disorder is denied.

An initial compensable disability rating for a scar on the 
left thigh due to a bayonet wound is denied.

A March 1995 rating decision that denied service connection 
for a right foot and ankle disability does not contain clear 
and unmistakable error.

A waiver of recovery of an overpayment of VA compensation 
benefits in the amount of $1,802.00 is denied.


REMAND

The veteran claims that he has a hearing loss disability and 
tinnitus as a result of noise exposure while on active duty.  
Unfortunately, the Board finds that additional development is 
needed before it can adjudicate these claims.  

The record suggests that a VA audiological evaluation exists 
which has not been associated with the claims file.  In this 
regard, a June 2000 VA outpatient treatment record notes that 
audiometrics revealed a mild sloping to moderately-severe 
sensorineural hearing loss in the right ear and a mild 
sloping to severe sensorineural hearing loss in the left ear.  
However, the actual audiometric evaluation report has not 
been associated with the claims file.   

This audiometric report is important because the record, as 
it currently stands, does not confirm a hearing loss 
disability for VA purposes.  38 C.F.R. § 3.385 (2006).  As a 
result, the Board finds that the RO should obtain this 
report.  See 38 U.S.C.A.         § 5103A(b); 38 C.F.R. § 
3.159(c)(2); see also, Bell v. Derwinski, 2 Vet. App. 611 
(1992); VAOPGCPREC 12-95, 60 Fed. Reg. 43186 (1995) ("...an 
[agency of original jurisdiction's] failure to consider 
records which were in VA's possession at the time of the 
decision, although not actually in the record before the AOJ, 
may constitute clear and unmistakable error.")

Even if the RO is able to obtain the outstanding VA 
audiometric evaluation report, the Board also finds that the 
veteran should be afforded a VA audiological evaluation to 
determine the etiology of any hearing loss and tinnitus 
identified, particularly whether either disorder is related 
to noise exposure in service.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the VA medical 
center in Nashville, Tennessee, and 
request all VA audiometric evaluation 
reports pertaining to the veteran from 
2000 to the present.  If no such reports 
can be found, ask for specific 
confirmation of that fact.

2.  The veteran should be afforded a VA 
audiological examination to determine 
whether he has hearing loss and tinnitus 
as a result of service.  The examiner 
should review the claims folder and 
record the veteran's history of noise 
exposure both during and after service.  
Following an examination and a review of 
the record, the examiner should offer an 
opinion as to whether it is at least as 
likely as not (50 percent probability or 
greater) that any current hearing loss 
disability is related, even in part, to 
noise exposure during the veteran's 
period of service.  The examiner should 
also answer whether it is at least as 
likely as not that the veteran has 
tinnitus as a result of service.  A 
complete rationale for any opinion 
expressed must be provided.

3.  When the development requested has 
been completed, the RO should 
readjudicate the issues involving service 
connection for hearing loss and tinnitus 
on the basis of the additional evidence.  
If either benefit sought is not granted, 
the veteran should be furnished a 
Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


